The defendant’s contention that the evidence was legally insufficient to support his conviction for burglary in the third degree is without merit. The evidence adduced at trial established that the defendant entered a boiler room adjacent to the factory that he was charged with having burglarized, and that he emerged shortly thereafter carrying a garbage bag containing a quantity of T-shirts which had been manufactured in the factory. On the day of the incident, the owner of the factory discovered a hole in the wall common to the factory and the boiler room which was large enough for a person to crawl through. Viewing this evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish that the defendant knowingly entered or remained unlawfully in a building with intent to commit a crime therein beyond a reasonable doubt (see, Penal Law § 140.20). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (CPL 470.05 [2]) and we find no basis to reach it in the exercise of our interest of justice jurisdiction. Mollen, P. J., Brown, Kooper and Miller, JJ., concur.